Case 1:18-cv-01987-KMT Document 48 Filed 09/24/19 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–01987–KMT


ERIC TYLER VETTE,

       Plaintiff,

v.

K-9 UNIT DEPUTY SANDERS,
SEARGENT GUSTON, and
K-9 DEPUTY OX,

       Defendants.


                                             ORDER


       This matter is before the court on “Defendants’ Motion to Strike ‘K-9 Deputy Ox’

Pursuant to Fed. R. Civ. P. 12(f).” (Doc. No. 27, filed March 4, 2019.) Plaintiff filed a response

on May 10, 2019 (Doc. No. 38), and Defendants filed a reply on May 29, 2019 (Doc. No. 41).

       Defendants move to strike K-9 Deputy Ox, which is a K-9 dog, as a defendant. Federal

Rule of Civil Procedure 12(f) provides, in relevant part, “The court may strike from a pleading

an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter . . . .”

“The rule’s purpose is to conserve time and resources by avoiding litigation of issues which will

not affect the outcome of a case.” Sierra Club v. Tri-State Generation & Transmission Ass’n,

173 F.R.D. 275, 285 (D. Colo. 1997) (citing United States v. Smuggler-Durant Mining Corp.,

823 F. Supp. 873, 875 (D. Colo. 1993)); see also RTC v. Schonacher, 844 F. Supp. 689, 691 (D.
Case 1:18-cv-01987-KMT Document 48 Filed 09/24/19 USDC Colorado Page 2 of 3




Kan. 1994) (stating that Rule 12(f)’s purpose “is to minimize delay, prejudice, and confusion by

narrowing the issues for discovery and trial”).

          Defendants argue that the inclusion of K-9 Deputy Ox is immaterial and impertinent to

Plaintiff’s action under 42 U.S.C. § 1983. Defendants also argue that Defendants Sanders and

Gustin will be prejudiced by Plaintiff’s naming of K-9 Deputy Ox as a defendant. The court

disagrees. However, the court does agree that K-9 Deputy Ox is not a proper party to this case

and will be dismissed on that basis.1

          Section 1983 applies only to a “person” who acts under color of state law. See 1 U.S.C. §

1 (defining the word ‘person’ to include “corporations, companies, associations, firms,

partnerships, societies, and joint stock companies, as well as individuals” but not dogs or other

animals); Dye v. Wargo, 253 F.3d 296, 299 (7th Cir. 2001) (plaintiff alleging excessive force at

arrest cannot sue police dog as dog is not a proper defendant in § 1983 litigation); Price v. New

Orleans Police Dep’t, No. CIV.A. 09-3241, 2011 WL 1542831, at *1 n.3 (E.D. La. Mar. 18,

2011), report and recommendation adopted, No. CIV.A. 09-3241, 2011 WL 1557761 (E.D. La.

Apr. 20, 2011) (dog is not a person who can be sued in § 1983 action); Banks v. Hall, 2010 WL

572879, at * 5 (D.N.H. Feb. 5, 2010); Smith v. P.O. Canine Dog Chas, No. 02 6240 KMW DF,

2004 WL 2202564, at *4 (S.D.N.Y. Sept. 28, 2004) (A police dog is not a “person” under §

1983); Fitzgerald v. McKenna, 1996 WL 715531, at *7 (S.D.N.Y. Dec. 11, 1996) (denying

attempt to maintain § 1983 action against police dog because “animals lack capacity to be

sued”).




1
    The court may dismiss this defendant pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

                                                  2
Case 1:18-cv-01987-KMT Document 48 Filed 09/24/19 USDC Colorado Page 3 of 3




       Because K-9 Deputy Ox is a dog, it cannot be sued in this action. Accordingly, it is

       ORDERED that “Defendants’ Motion to Strike ‘K-9 Deputy Ox’ Pursuant to Fed. R.

Civ. P. 12(f)” (Doc. No. 27) is DENIED. It is further

       ORDERED that Defendant K-9 Deputy Ox is dismissed from this action with prejudice

pursuant to Fed. R. Civ. P. 12(b)(6) and pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

       Dated this 24th day of September, 2019.




                                                 3
